Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 1 of 6 PageID #: 1134




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA                             )
                                                  )
               Plaintiff,                         )
                                                  ) Case No. 1:20-cv-1825-RLY-TAB
         v.                                       )
                                                  )
 CONNIE LAWSON, in her official capacity )
 as the Indiana Secretary of State, PAUL          )
 OKESON, S. ANTHONY LONG,                         )
 SUZANNAH WILSON OVERHOLT, and                    )
 ZACHARY E. KLUTZ, in their official              )
 Capacities as members of the Indiana             )
 Election Commission; J. BRADLEY KING )
 and ANGELA NUSSMEYER, in their                   )
 official capacities as co-directors of the       )
 Indiana Election Division; and RAY ADLER, )
 PAUL RAUSCH, KEVIN C. SMITH, and                 )
 RANDALL VONDERHEIDE, in their official )
 capacities as county election officials, and as )
 representatives of a class of all members of )
 Indiana county election boards and boards of )
 elections and registration,                      )
                                                  )
               Defendants.                        )

                    MOTION FOR STAY PENDING APPEAL

       The State Defendants—Secretary of State Connie Lawson, Indiana Election

 Commission members Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt,

 and Zachary E. Klutz, and Indiana Election Division Co-Directors J. Bradley King

 and Angela Nussmeyer—request that this court stay all pretrial proceedings,

 including the enforcement of the preliminary injunction, while the case is pending

 on appeal before the Seventh Circuit.
Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 2 of 6 PageID #: 1135




    1. On September 22, 2020, the Court granted the Plaintiff’s Motion for

       Preliminary Injunction, ordering “[d]efendants, their respective agents,

       officers, employees, successors, and all persons acting in concert with each of

       any of them . . . preliminarily enjoined from implementing, enforcing,

       administering, invoking, or giving an effect to Indiana Code 3-11.7-7-2, 3-

       11.7-7-3, and 3-11.7-7-4.” [ECF 73.]

    2. As an initial matter, the injunction does not comply with Federal Rule of

       Civil Procedure 65(d). The Court issued an “Entry on Plaintiff’s Motion for

       Preliminary Injunction.” Dkt. 73. But the Court did not issue a separate

       injunction. Rule 65(d) requires that “[e]very order granting an injunction …

       must: (A) state the reasons why it issued; (B) state its terms specifically; and

       (C) describe in reasonable detail—and not by referring to the complaint or

       other document—the act or acts restrained or required.” The Seventh Circuit

       has interpreted “Rule 65(d)(1)(C) to require that an injunction must be

       embodied in a standalone separate document.” Auto Driveaway Franchise

       Sys., LLC v. Auto Driveaway Richmond, LLC, 928 F.3d 670, 675–76 (7th Cir.

       2019) (citing BankDirect Capital Finance, LLC v. Capital Premium

       Financing, Inc., 912 F.3d 1054, 1057 (7th Cir. 2019)). Consequently, the

       Court should issue a separate, standalone injunction in order to meet the

       requirements of Rule 65(d).

    3. Next, the State Defendants filed their notice of appeal on September 29,

       2020, and the State Defendants request, under Fed. R. Civ. P. 62(b), that this
Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 3 of 6 PageID #: 1136




       Court issue an order to stay its preliminary injunction pending the

       disposition of the Defendants’ appeal before the Seventh Circuit Court of

       Appeals.

    4. “Stays, like preliminary injunctions, are necessary to mitigate the damage

       that can be done during the interim period before a legal issue is finally

       resolved on its merits. The goal is to minimize the costs of error.” City of

       Chicago v. Sessions, 321 F.Supp.3d 855, 881 (N.D. Ill. July 27, 2018) (quoting

       In re A & F Enters., Inc. II, 742 F.3d 763, 766 (7th Cir. 2014)).

    5. A stay pending appeal is necessary to mitigate the potential damage that

       may occur given the impending election, which will arrive in less than 36

       days, well before defendants’ appeal can be resolved.

    6. Indeed, “[i]n recognition of the likelihood of appellate review,” another

       district court in this circuit recently stayed portions of its own preliminary

       injunction against several Wisconsin election-law deadlines, stating “NO

       voter can depend on any extension of deadlines . . . unless finally upheld on

       appeal.” Democratic Nat’l Comm. v. Bostelmann, No. 20-CV-249-WMC, 2020

       WL 5627186, at *2 (W.D. Wis. Sept. 21, 2020).

    7. And just days ago, on September 27, 2020, in the same case, the Seventh

       Circuit granted a stay of the remaining portions of that district court’s

       preliminary injunction. Democratic Nat’l Comm. v. Bostelmann, (Nos. 20-

       2835 & 20-2844) (7th Cir. Sept. 27, 2020) (Order granting Emergency

       Motions to Stay the Preliminary Injunction).
Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 4 of 6 PageID #: 1137




    8. A grant of a motion to stay is “an exercise of judicial discretion,” and the

       party requesting the stay bears the burden to show the court such discretion

       must be exercised. Hilton v. Braunskill, 481 U.S. 770, 770 (1987); Nken v.

       Holder, 556, U.S. 418, 434 (2009).

    9. In granting a stay pending appeal, the court considers “(1) whether the stay

       applicant has made a strong showing that he is likely to succeed on the

       merits on appeal; (2) whether the applicant will be irreparably injured absent

       a stay; (3) whether issuance of the stay will substantially injure the other

       parties interested in the proceeding; and (4) where the public interest lies.”

       Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Cmty. Pharmacies of Indiana,

       Inc. v. Indiana Family & Soc. Servs. Admin., 823 F. Supp. 2d 876, 878 (S.D.

       Ind. 2011).

    10. The defendants are likely to succeed on the merits on appeal. The statutes at

       issue have merely set forth state law claims, procedures, standards, and

       remedies available. They do not preclude individual voters from bringing

       Section 1983 actions demanding extended polling-place hours in state court.

       [ECF 56 at 6]. Accordingly, the Court’s injunction amounts to an order from a

       federal court directing state courts to hear certain kinds of state law claims,

       which is not a cognizable remedy under our federal system.

    11. Furthermore, no court has ever held that, insofar as the Constitution protects

       a right to vote, it secures to voters a right to a state law claim to extend

       polling-place hours. To be sure, the constitutional right to vote may in some
Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 5 of 6 PageID #: 1138




       very limited circumstances afford a right to extended voting hours, but voters

       vindicate such a right through a federal law claim (via 42 U.S.C. § 1983), not

       a state law claim. And the enjoined statutes, again, have no bearing on a

       federal claim, no matter where it is brought. Because this Court’s

       preliminary injunction rests on recognition of a right that does not exists,

       defendants are likely to succeed on appeal.

    12. Furthermore, defendants, those charged with administering the election

       that’s already started, will be harmed if the preliminary injunction stays in

       place. The Order granting a preliminary injunction enjoins the Defendants,

       in the name of constitutional protections of the right to vote, from enforcing

       Indiana Code 3-11.7-7-2, 3-11.7-7-3, and 3-11.7-7-4. It thereby imposes a last-

       minute change in procedures for Election Day, which will occur in just over a

       month. Yet “lower federal courts should ordinarily not alter the election rules

       on the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l

       Comm., 140 S.Ct. 1205, 1207 (2020) (citing Purcell v. Gonzalez, 549 U.S. 1

       (2006); Frank v. Walker, 574 U.S. 929 (2014); Veasey v. Perry, 135 S.Ct 9

       (2014)).

    13. Here, the Court’s election-eve order may cause confusion for voters and

       Indiana trial courts who take the injunction to license, or even require, after-

       hours voting, which may perhaps lead to disparate closing hours for polling

       places. And under Indiana and federal law, any ballot collected after a court

       has extended polling-place hours must be provisional and subject to rejection
Case 1:20-cv-01825-RLY-TAB Document 78 Filed 09/29/20 Page 6 of 6 PageID #: 1139




       if the order extending hours is ultimately deemed unlawful. Indiana Code 3-

       11-8-11(c); 52 U.S.C. 21082. The order may thus instill in some voters a false

       sense of security about having a right to vote after hours on Election Day.

       And any state court lawsuits that follow such a misunderstanding will yield a

       more complicated and contentious Election Day and interfere with

       Defendants’ Election Day duties.

    14. Plaintiff, on the other hand, will not be harmed by a stay because Indiana

       voters still have an adequate remedy at law, i.e., claims under Section 1983

       in either state or federal court to extend polling hours should threats to

       voting rights transpire on Election Day.

    15. The public interest weighs in favor or a stay given the ways, described above,

       that defendants and voters alike may be harmed by the injunction.

    Wherefore, Defendants respectfully requests that this Court grant their Motion

 to Stay.



                                        Respectfully Submitted,

                                        Office of the Attorney General of Indiana

 Date: September 29, 2020        By:    Jefferson S. Garn
                                        Attorney No. 29921-49
                                        Deputy Attorney General
                                        OFFICE OF INDIANA ATTORNEY GENERAL
                                        Indiana Government Center South, 5th Floor
                                        302 West Washington Street
                                        Indianapolis, Indiana 46204-2770
                                        Phone: (317) 234-7119
                                        Email: Jefferson.Garn@atg.in.gov
